The petition may properly be treated as a suit for damages as of conversion by misdelivery of the shipment. And it is believed that under the proof in the case the appellee may maintain this suit. It is the rule that where the carrier has notice that the consignee is not the owner of the goods, nor entitled to unconditionally receive them, a delivery to the consignee in violation of the rights of the shipping owner will make the carrier liable for the damages sustained. Express Co. v. Dickson,94 U.S. 549, 24 L. Ed. 285; 6 Cyc. 469. See rule in Railway Co. v. Bank, 100 Tex. at page 22, 93 S.W. 431. And in accordance with this rule the appellee was authorized to make proof of notice, as, was given, to appellant's agents of the ownership. Assignments of error raising these points above are therefore overruled.
J. R. Shipp having assigned his claim to appellee, the appellee may sue thereon; and appellant would be protected against any further judgment on the part of J. R. Shipp. Thompson v. Cartwright, 1 Tex. 87, 46 Am.Dec. 95; Railway Co. v. Jenkins, 89 S.W. 1107.
The judgment is affirmed. *Page 304